Citation Nr: 0023983	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  96-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for residuals of dental 
trauma, for the purpose of establishing eligibility for 
outpatient dental treatment.  

4.  Entitlement to an increased (compensable) rating for 
hypertension.

5.  Entitlement to an increased (compensable) rating for 
thoracic sprain.

6. Entitlement to an increased (compensable) rating for 
cervical radiculopathy.

7.  Entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968 and from November 1979 to March 1996.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to service connection for headaches 
and residuals of dental trauma, for the purpose of 
establishing eligibility for outpatient dental treatment, and 
entitlement to a compensable rating pursuant to 38 C.F.R. 
§ 3.324 will be addressed in the Remand section of this 
decision.

This case was previously before the Board and was remanded to 
the RO in May 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a right shoulder disability is 
plausible.  

3.  VA examinations in April 1996 and July 1999 reveal blood 
pressure readings ranging from 122/76 to 136/85.  The 
veteran's diastolic blood pressure is not predominately 100 
or more, his systolic blood pressure is not predominately 160 
or more, and he does not have a history of diastolic pressure 
predominately 100 or more requiring continuous medication for 
control.  

4.  The veteran's service-connected thoracic sprain is 
productive of no ascertainable functional impairment due to 
pain, to include limitation of motion.

5.  The veteran's service-connected cervical radiculopathy 
was productive of slight limitation of motion of the cervical 
spine prior to July 13, 1999.  

6.  For the period from July 13, 1999, the veteran's service-
connected cervical radiculopathy is productive of no 
ascertainable functional impairment due to pain, to include 
limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a right shoulder disability.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a compensable rating for hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.31, 4.104, Diagnostic Code 7101 
(effective prior to January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (effective January 12, 1998).

3.  The criteria for a compensable rating for thoracic sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5291 
(1999).  

4.  The criteria for a 10 percent rating for cervical 
radiculopathy, prior to July 13, 1999, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (1999).  

5.  The criteria for a compensable rating for cervical 
radiculopathy, from July 13, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Shoulder Disability 

Factual Background

The service medical records show treatment for right shoulder 
pain in January 1995.  The assessment was rule out right 
shoulder impingement syndrome.  

The veteran was afforded a VA examination in April 1996.  
Physical examination of the right shoulder revealed total 
internal rotation to 165 degrees.  External rotation was 70 
degrees and internal rotation was T8.  There was no swelling 
or evidence of shoulder instability.  There was no evidence 
of impingement syndrome or rotator cuff dysfunction.  The 
diagnosis was normal right shoulder examination.  

In April 1998, the veteran testified that he injured his left 
shoulder in service.  See April 1998 hearing transcript.  

On VA examination in July 1999, the veteran complained of 
pain in his right shoulder.  He indicated that his right 
shoulder pain began in 1990 after an accident in service.  He 
saw a doctor who diagnosed a pinched nerve.  On physical 
examination, active range of motion of the right shoulder was 
to 180 degrees in forward flexion, 0 to 90 degrees in 
abduction, 0 to 90 degrees in external rotation and 0 to 90 
degrees in internal rotation.  Muscle strength was 5/5.  
There was no pain on palpation of any of the shoulder joints.  
There was no edema or erythema of the shoulder joints.  There 
was no crepitus on range of motion of the shoulder and no 
spasm of any of the shoulder muscles.  The examiner indicated 
that there was no right shoulder disability found.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy at 81.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Accordingly, to establish a well-grounded claim, there must 
be competent evidence of incurrence or aggravation of a 
disease or injury in service, of a current disability and of 
a nexus between the inservice injury or disease and the 
current disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In this case, the veteran has failed to reveal any evidence 
of a current right shoulder disability.  VA examinations in 
April 1996 and July 1999 failed to reveal any abnormality.  
In the absence of a finding of a present disability that can 
be related to service, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded.  Rabideau v. Derwinski, 2 Vet.App. 141, 143-44 
(1992).

The Board rejects the veteran's assertions of present 
disability attributable to service as probative of a well-
grounded claim.  Such opinions involve medical causation or 
medical diagnosis as to the effect that the claims are 
"plausible" or "possible" as required by Grottveit.  As 
the United States Court of Appeals for Veterans Claims 
(Court) held in Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay persons are not competent to offer medical opinions, so 
the assertions of lay persons concerning medical causation 
cannot constitute evidence of a well-grounded claim.

Given the veteran's failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

II.  Increased Ratings for Hypertension, Thoracic Sprain and 
Cervical Radiculopathy

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In a May 1969 rating decision, the RO granted service 
connection for strain of the mid-thoracic muscles, evaluated 
as noncompensably disabling.  

In a May 1996 rating decision, the RO granted service 
connection for hypertension and cervical radiculopathy in the 
C4-5 distribution; both disabilities were evaluated as 
noncompensably disabling from April 1, 1996.  The award was 
based on service medical records as well as reports of VA 
examinations.  

On VA general medical examination on April 26, 1996, the 
veteran denied being on medication and stated that he used 
diet control for blood pressure.  His blood pressure was 
122/76.  The diagnosis was hypertension by history, diet 
controlled.  

On VA joints examination on April 27, 1996, he stated that he 
had had a right pain in his neck which had radiated into his 
right shoulder for approximately one year.  This had been 
treated conservatively with physical therapy with no 
significant resolution of the pain.  Physical examination 
revealed no fixed or postural abnormalities of the cervical 
or thoracic spine.  He had no spinal or paraspinal 
tenderness.  He was able to flex his chin to his chest.  He 
extended the cervical spine to 20 degrees.  Left and right 
lateral bending were 30 degrees each with discomfort when 
bent to the right.  Rotation left and right was 40 degrees 
each with pain with rotation to the right.  Motor strength of 
both upper extremities was 5/5.  Detailed light touch sensory 
examination of both upper extremities was normal.  The 
pertinent diagnosis was cervical radiculopathy in the C4-5 
distribution.  

In April 1998, the veteran testified that he was prescribed 
medication for hypertension, but did not take it.  He 
indicated that he controlled his blood pressure through diet 
and exercise.  He indicated that his neck bothers him, 
especially when driving long distances, that he sometimes 
gets a stiff neck for no reason, and that the pain went into 
his shoulders.  See April 1998 hearing transcript.  

On VA hypertension examination in July 1999, the veteran 
denied ever being placed on medication for his blood 
pressure.  He stated that he was told that exercise and diet 
should control the problem.  He indicated that he currently 
jogs four to five days a week and has lost some weight, and 
his blood pressure is under good control.  His blood pressure 
readings were 124/80, repeat 120/80, and repeat 120/80.  
After exercise of five minutes running in place pulse was 122 
and blood pressure was 136/85.  The diagnosis was history of 
high blood pressure apparently well controlled with exercise 
and diet, never on medication.  

On VA spine examination on July 13, 1999, the veteran 
complained of pain in his neck.  He indicated that the pain 
was intermittent, confined to the affected joints, and that 
activity made it worse.  He stated rest helped and that he 
took aspirin as needed.  On physical examination, active 
range of motion of the cervical spine was approximately 35 to 
40 degrees in flexion and approximately 35 to 40 degrees in 
extension, which was normal.  Right and left rotation was 
approximately 70 degrees.  Right and left lateral flexion was 
approximately 35 degrees.  The Spurling compression test was 
negative.  There was no pain on palpation of the cervical 
spine.  There was no edema or erythema of the cervical spine.  
There was no crepitus on range of motion of the cervical 
spine.  There was no muscle spasm or fasciculation of the 
cervical paraspinal muscles.  Active range of motion of the 
thoracic spine was approximately 90 degrees in flexion, 
approximately 15 to 20 degrees in extension, and 
approximately 25 degrees in lateral flexion bilaterally.  
There was no pain on palpation of the thoracic spine.  There 
was no edema of the thoracic spine.  There was no muscle 
spasm or fasciculation of the thoracic paraspinal muscles.  
The examiner indicated that the veteran had neck and upper 
back pain with no evidence of significant focal neuromuscular 
or functional deficits, that there was no functional 
limitations due to pain or painful motion, and that there was 
no evidence of any thoracic sprain or cervical radiculopathy.  
It was noted that the claims file was reviewed.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

A.  Hypertension 

The veteran's hypertension is currently evaluated as 
noncompensable disabling under Diagnostic Code 7101.  

As noted above, service connection was granted for 
hypertension in May 1996; a noncompensable evaluation was 
assigned, effective from April 1, 1996, the day following 
separation from service.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet.App. 119 (1999).

Effective January 12, 1998, VA amended the schedular criteria 
for evaluation of the cardiovascular system.  Following the 
1998 amendments to the Rating Schedule, a 10 percent rating 
is warranted under Diagnostic Code 7101 where diastolic 
pressure is predominately 100 or more, or; systolic pressure 
is predominately 160 or more.  A 10 percent rating is also 
the minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominately 110 or 
more, or; systolic pressure is predominately 200 or more.  
The note to this diagnostic code indicates that hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least different days.  
For purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominately 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominately 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (effective January 12, 1998).

Prior to the January 1998 amendments, Diagnostic Code 7101 
provided a 10 percent rating when diastolic pressure was 
predominately 100 or more.  A 20 percent rating was assigned 
when diastolic pressure was predominately 110 or more with 
definite symptoms.  A note to this diagnostic code indicated 
that a minimum rating of 10 percent would be assigned when 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominately 100 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (effective prior to January 12, 1998). 

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).

In this case, the Board will review the disability under both 
the old and new criteria. 

In reviewing the evidence of record, however, the Board notes 
that the diastolic blood pressure readings obtained during 
the VA examinations in April 1996 and July 1999 were all less 
than 100.  The veteran reported that he was not on medication 
for high blood pressure and that he controlled his blood 
pressure with diet and exercise.  In addition, the 
examinations reflect that all systolic blood pressure 
readings were well below the 160 necessary for a 10 percent 
rating under the revised rating schedule.  Therefore, the 
Board finds that a compensable rating is not warranted for 
hypertension under either the old or new criteria.  

In reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  However, the evidence of 
record does not show that the manifestations of the veteran's 
disability more closely approximate those required for a 
higher rating than they do the rating currently assigned.  
Additionally, the Board finds that the evidence of record 
does not provide an approximate balance of negative and 
positive evidence on the merits.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (effective 
prior to and on January 12, 1998).

B.  Thoracic Sprain

The veteran's thoracic sprain is currently evaluated as 
noncompensably disabling under Diagnostic Code 5291.  Under 
this code, slight limitation of motion of the thoracic spine, 
warrants a noncompensable rating.  Moderate and severe 
limitation of motion of the thoracic spine warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5291.

The most recent VA examination in July 1999 revealed no 
abnormal findings regarding the thoracic spine.  The veteran 
had full range of motion of the thoracic spine with no 
tenderness.  As such, a compensable rating under Diagnostic 
Code 5291 is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§  4.7, 4.71a, Diagnostic Code 5291.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a compensable disability evaluation.  The Board 
recognizes that there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, the July 1999 VA examiner specifically 
stated that there were no functional limitations due to pain 
or painful motion of the thoracic spine.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a basis 
for a compensable rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

C.  Cervical Radiculopathy

The veteran's cervical radiculopathy is evaluated as 
noncompensably disabling under Diagnostic Code 5293.  This 
code provides a noncompensable evaluation for postoperative, 
cured intervertebral disc syndrome; a 10 percent evaluation 
for mild intervertebral disc syndrome, a 20 percent 
evaluation for moderate intervertebral disc syndrome with 
recurring attacks, a 40 percent evaluation for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293.  

Slight limitation of motion of the cervical spine warrants a 
10 percent rating, moderate limitation of motion warrants a 
20 percent rating and severe limitation of motion warrants a 
30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

As noted above, service connection was granted for cervical 
radiculopathy in May 1996; a noncompensable evaluation was 
assigned, effective from April 1, 1996, the day following 
separation from service.  As the veteran takes issue with the 
initial rating assigned when service connection was granted, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet.App. 119 (1999).

In this case, VA examinations in 1996 and 1999 failed to 
reveal any abnormal neurological findings.  As such, a 
compensable evaluation under Diagnostic Code 5293 is not 
warranted. 

A review of the evidence, however, reveals that on VA 
examination in April 1996 range of motion of the cervical 
spine was extension to 20 degrees, lateral bending to 30 
degrees in both directions, and rotation to 40 degrees in 
both directions.  The veteran complained of pain on range of 
motion of the cervical spine.  On VA examination on July 13, 
1999, however, the examiner indicated that range of motion of 
the veteran's cervical spine was normal and that there was no 
functional impairment due to pain or painful motion.  

While it is questionable whether the range of motion 
measurements taken at the April 1996 VA examination equate to 
slight limitation of motion, as required for a compensable 
disability evaluation under Diagnostic Code 5290, the Board 
notes that it must also consider the veteran's functional 
impairment due to pain under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Therefore, in view of this evidence, in 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and in affording the veteran the benefit of the doubt, 
the Board concludes that the evidence is sufficiently in 
equipoise to warrant a 10 percent rating under Diagnostic 
Code 5290 for slight limitation of motion of the cervical 
spine.  Having so determined, however, the Board does not 
find that the criteria for a rating higher than 10 percent 
are satisfied.  

Because this conclusion is based on the evidence of record 
prior to the VA examination on July 13, 1999, the 10 percent 
rating is assigned prior to this date.  In light of the 
evidence of record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim for a compensable evaluation 
for cervical radiculopathy from July 13, 1999.  The Board 
concludes, though, that a 10 percent evaluation is warranted, 
prior to July 13, 1999.  See Fenderson (authorizing separate, 
"staged" ratings for separate periods of time based on 
facts found).  


ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to an increased (compensable) rating for 
hypertension is denied.  

Entitlement to an increased (compensable) rating for thoracic 
sprain is denied.

A 10 percent rating for cervical radiculopathy prior to July 
13, 1999 is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  

Entitlement to an increased (compensable) rating for cervical 
radiculopathy, from July 13, 1999, is denied.  


REMAND

In May 1998, the Board remanded this case to the RO for 
additional development, to include a neurological examination 
to determine the nature and etiology of the veteran's 
headaches.  In response to the Board remand, the RO scheduled 
the veteran for a VA examination in November 1999; however, 
he failed to attend.  The claims file includes an undated 
letter notifying the veteran of the scheduled examination.  
The letter shows the veteran's mailing address as 421 
Birchwood Drive, Moncks Corner, South Carolina.  The Board 
notes, however, that the July 1999 VA examination report 
shows the veteran's address as 221 Bonnoitt Street, Apartment 
A-14, Moncks Corner, South Carolina.  A supplemental 
statement of the case (SSOC) issued in June 2000 also shows 
this address.  As such, the record is unclear as to the 
veteran's current mailing address.  

It is further noted that in its May 1998 Remand, the Board 
instructed the RO to consider 38 C.F.R. § 3.317 in 
adjudicating the claim for entitlement to service connection 
for headaches as the veteran had service in the Southwest 
Asia theater of operations during the Persian Gulf War.  A 
review of the June 2000 SSOC reveals that this was not done.  
The SSOC also did not contain citation to and discussion of 
all relevant laws and regulations pertaining to the claim of 
service connection for residuals of dental trauma - 
38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.123 - as 
instructed by the Board.  See Stegall v. West, 11 Vet.App. 
268, 271 (1998) (holding that the RO must comply with all 
instructions in a Board remand before decision can be 
reached).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the veteran's claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should verify the veteran's 
current mailing address and document such 
in the claims folder prior to any 
determinations.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for headaches since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.

3.  The RO should schedule the veteran 
for an examination by a VA neurologist to 
determine the nature, extent and etiology 
of his headaches.  All indicated tests 
and studies should be performed. The 
examiner should elicit from the veteran 
details about the onset, frequency, 
duration, and severity of his headaches 
and state what precipitates and what 
relieves them.  The neurologist is to 
render an opinion as to: (1) Whether the 
veteran has chronic headaches; (2) 
whether the headaches can be attributed 
to a known clinical diagnosis; and (3) 
whether they are related to the 
complaints and clinical findings of 
headaches in service, described as 
occipital.  The clinical findings and 
reasons which form the basis for the 
opinions should be clearly set forth.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

4.  After the above examination is 
conducted, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate, in light of any additional 
evidence, the issue of service connection 
for headaches in accordance with the 
provisions of 38 C.F.R. § 3.317.  The RO 
should also readjudicate the issue of 
entitlement to service connection for 
residuals of dental trauma, for the 
purpose of establishing eligibility for 
outpatient dental treatment in accordance 
with the provisions of 38 U.S.C.A. § 1712 
and 38 C.F.R. §§ 3.381, 17.123 as well as 
entitlement to a compensable rating 
pursuant to 38 C.F.R. § 3.324.  

6.  If any benefit sought remains denied, 
the appellant and his representative 
should be provided a SSOC, which reflects 
RO consideration of all additional 
evidence, and the opportunity to respond.  
The SSOC must contain citation to and 
discussion of all relevant laws and 
regulations to the claims at issue, 
including 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.317, 3.381, 17.123.  

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



